           Case 5:20-cv-00438-FB Document 117 Filed 06/16/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                             )
GILBERTO HINOJOSA, Chair of the                     )
Texas Democratic Party, JOSEPH DANIEL               )
CASCINO, SHANDA MARIE SANSING,                      )
and BRENDA LI GARCIA,                               )
                                                    )
       Plaintiffs,                                  )
                                                    )
V.                                                  )      CIVIL ACTION NO. SA-20-CA-438-FB
                                                    )
GREG ABBOTT, Governor of Texas,                     )
KEN PAXTON, Texas Attorney General,                 )
RUTH HUGHS, Texas Secretary of                      )
State, DANA DEBEAUVOIR, Travis                      )
County Clerk, and JACQUELYN F.                      )
CALLANEN, Bexar County Elections                    )
Administrator,                                      )
                                                    )
       Defendants.                                  )

                                         ORDER OF STAY

       Before the Court is the status of the above styled and numbered cause. The Fifth Circuit Court

of Appeals has stayed this Court’s preliminary injunction order pending appeal. (Docket no. 116). The

Court is therefore of the opinion that this case should be stayed pending the conclusion of the appellate

proceedings related to the preliminary injunction order.

       IT IS THEREFORE ORDERED that this case is STAYED pending the conclusion of the

appellate proceedings related to the preliminary injunction order.

       It is so ORDERED.

       SIGNED this 16th day of June, 2020.

                                         _________________________________________________
                                        FRED BIERY
                                        UNITED STATES DISTRICT JUDGE
